Filed pursuant to Rule 424(b)(2) File No. 333-185049 Prospectus Supplement (to the Prospectus Dated August 1, 2013) THE BANK OF NOVA SCOTIA U.S.$1,000,000,000 2.050% Senior Notes due 2019 The U.S.$1,000,000,000 Senior Notes due 2019 (the “Notes”) offered by this prospectus supplement (this “Prospectus Supplement”) will bear interest at a rate of 2.050% from June 5, 2014 and will mature on June 5, 2019. Interest on the Notes will be payable in arrears on June 5 and December 5 of each year, commencing December 5, 2014 and continuing until June 5, 2019. The Notes will be unsecured and unsubordinated obligations of The Bank of Nova Scotia (the “Bank”) and will constitute deposit liabilities of the Bank for purposes of the Bank Act (Canada) (the “Bank Act”). Investing in the Notes involves risks. See “Risk Factors” beginning on page S-1 of this Prospectus Supplement and page 6 of the accompanying prospectus of the Bank dated August 1, 2013 (the “Prospectus”). Prospective investors should be aware that the acquisition of the Notes described herein may have tax consequences both in the United States and in Canada. Such consequences for investors who are resident in, or citizens of, the United States may not be described fully herein. The enforcement by investors of civil liabilities under the United States federal securities laws may be affected adversely by the fact that the Bank is a Canadian bank, that many of its officers and directors, and some of the experts named in this Prospectus Supplement, may be residents of Canada and that all or a substantial portion of the assets of the Bank and such persons may be located outside the United States. Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state securities regulator has approved or disapproved of the Notes, or determined if this Prospectus Supplement or the accompanying Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Price to the Public(1) Underwriters’Fees Net Proceeds to the Bank(1)(2) Per Note 99.972% 0.350% 99.622% Total U.S.$999,720,000 U.S.$3,500,000 U.S.$996,220,000 Plus accrued interest, if any, from June 5, 2014 to the date of delivery. Accrued interest must be paid by the purchasers. Before deduction of expenses estimated at U.S.$100,000. The underwriters, as principals, conditionally offer the Notes, subject to prior sale, if, as and when issued by the Bank, and accepted by the underwriters in accordance with the conditions contained in the underwriting agreement referred to under “Plan of Distribution” in this Prospectus Supplement. The underwriters may sell Notes for less than the initial offering price in circumstances described under “Plan of Distribution.” In addition, the underwriters may effect transactions which stabilize or maintain the market price of the Notes at levels other than those that might otherwise prevail in the open market. Such transactions, if commenced, may be discontinued at any time. See “Plan of Distribution.” The Notes will not constitute deposits that are insured under the Canada Deposit Insurance Corporation Act (Canada) or by the United States Federal Deposit Insurance Corporation or any other Canadian or U.S. government agency or instrumentality. The principal executive office of the Bank is located at 1709 Hollis Street, Halifax, Nova Scotia, B3J 3B7 and its executive offices are at Scotia Plaza, 44 King Street West, Toronto, Ontario, M5H 1H1. The Notes will be ready for delivery through the book-entry facilities of The Depository Trust Company and its direct and indirect participants, including Euroclear Bank S.A./N.V. and Clearstream Banking, société anonyme, on or about June 5, 2014. Joint Book-Running Managers Citigroup Scotiabank Barclays BofA Merrill Lynch Morgan Stanley Co-Managers Deutsche Bank Securities J.P.Morgan Goldman, Sachs & Co. HSBC May 29, 2014 TABLE OF CONTENTS PAGE Prospectus Supplement About This Prospectus Supplement S-1 Risk Factors S-1 Use of Proceeds S-3 Details of the Offering S-3 Certain U.S. Federal Income Tax Considerations S-6 Certain Canadian Federal Income Tax Considerations S-8 Plan of Distribution (Conflicts of Interest) S-8 Legal Matters S-12 Independent Registered Public Accounting Firm S-12 Prospectus About This Prospectus 2 Presentation of Financial Information 3 Caution Regarding Forward-Looking Statements 4 Where You Can Find More Information 4 Incorporation of Certain Information by Reference 5 Risk Factors 6 The Bank of Nova Scotia 7 Consolidated Capitalization of the Bank 8 Consolidated Earnings Ratios 9 Comparative Per Share Market Price 10 Use of Proceeds 11 Description of Common Shares and Preferred Shares 12 Description of the Debt Securities We May Offer 16 United States Taxation 28 Canadian Taxation 37 Employee Retirement Income Security Act 39 Plan of Distribution 40 Limitations on Enforcement of U.S. Laws Against the Bank, Our Management and Others 42 Validity of Securities 42 Experts 42 Other Expenses of Issuance and Distribution 42 ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts. The first part is this Prospectus Supplement, which describes the specific terms of this offering. The second part, the accompanying Prospectus, gives more general information, some of which may not apply to this offering. If information in this Prospectus Supplement is inconsistent with the accompanying Prospectus, investors should rely on the information in this Prospectus Supplement. This Prospectus Supplement, the accompanying Prospectus and the documents incorporated by reference into each of them include important information about the Bank, the Notes being offered and other information investors should know before investing in the Notes. The accompanying Prospectus is hereby amended and supplemented as follows: The first sentence of the third paragraph under the section “Presentation of Financial Information” is replaced in its entirety by the following: The tables below set forth the high and low daily noon buying rates, the average yearly rate and the rate at period end between Canadian dollars and U.S. dollars (in U.S. dollars per Canadian dollar) for the five-year period ended October 31, 2012, the high and low daily noon buying rates, the average yearly rate and the rate at period end for the six-month periods ended April 30, 2012 and April 30, 2013, and the high and low daily noon buying rates for the months of May 2013 and June 2013 and the period July 1, 2013 through July 26, 2013. On July 26, 2013, the noon buying rate was U.S.$1.00 $0.97. RISK FACTORS An investment in Notes of the Bank is subject to certain risks. Before deciding whether to invest in the Notes, investors should carefully consider the risks set out herein and incorporated by reference in this Prospectus Supplement (including subsequently filed documents incorporated by reference herein). The value of the Notes will be affected by the general creditworthiness of the Bank. Prospective investors should consider the categories of risks identified in the Bank’s most recent annual report filed on Form 40-F and quarterly report to shareholders filed on Form 6-K, which are incorporated by reference herein, including credit risk, market risk, liquidity risk, operational risk, reputational risk and environmental risk. The Notes will be unsecured and unsubordinated obligations of the Bank and will rank on a parity with all of the Bank’s other senior unsecured debt including deposit liabilities, other than certain governmental claims in accordance with applicable law. Except to the extent regulatory requirements affect the Bank’s decisions to issue more senior debt, there is no limit on the Bank’s ability to incur additional senior debt.
